The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
This opinion letter is in response to your request for our review under Section 116.332, RSMo Supp. 1997, for sufficiency as to form of an initiative petition proposing a constitutional amendment to read: "The constitution of Missouri recognizes that personhood and human life exist at the embryonic stage." A copy of the initiative petition which you submitted to this office on April 21, 1998, is attached for reference.
We conclude the petition must be rejected as to form. The proposed petition states "that the constitution be amended to read the following: . . . ." We assume that the intent of the proposed amendment is to add a section to the constitution rather than to replace the entire Missouri Constitution with the proposed amendment. If so, the petition should state that the proposed amendment is the adding of a new section to read as follows: . . . . In Missouri Attorney General Opinion Letter No. 110-98 where this office rejected the form of an initiative petition proposing a similar amendment, one basis for rejection of that petition was "there is no indication that the proposed amendment is the addition of this sentence to the constitution." While the other deficiencies listed in Opinion Letter No. 110-98 have been corrected, the deficiency discussed above still exists.
Because of the deficiency discussed above, we reject the petition as to form.
Very truly yours,
                                JAMES R. LAYTON Chief Deputy Attorney General for
                                JEREMIAH W. (JAY) NIXON Attorney General
Enclosure